PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/637,894
Filing Date: 10 Feb 2020
Appellant(s): Dyson Technology Limited



__________________
Christopher P Bruenjes
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 9, 2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 3, 2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	The rejection of claims remains the same as stated in the Final Rejection of January 3, 2022. However, slight modifications were made in formatting due to entering the after final amendments in order to clear the antecedent basis issues. Specifically, in the amendments entered after final, claims 15 and 16 are now independent claims while claim 12 now depends from claim 1. Additionally, the 35 U.S.C. 112(d) rejections were withdrawn in the Advisory Action dated March 11, 2022 due to the appellant’s amendments of claims 15 and 16. 
The combination of Sharpe and Thode fails to teach claims 1-5, 7-11 and 13
The proposed modification frustrates an object of Sharpe
Argues: A second motor would be expected to increase weight and make the vacuum less compact
Response: The examiner respectfully disagrees. 
Two lighter motors can be selected to replace the function of one heavier motor
Two motors requiring less power can be selected to replace the function of one motor requiring more power
Replacing a single general motor with two separate specialized motors can minimize the change in weight and space while maximizing the desired performance of each specialized motor. A person having ordinary skill in the art would make small modifications when combining. For example, many combinations require part size modifications. Additionally, changing the motor size and specifications allows the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, adding a second motor without adjusting the size of the first motor is also feasible to a person having ordinary skill in the art because the second motor can be relatively lightweight and small compared to the first motor which provides a nonsignificant weight increase which would cause the operator to struggle
The second motor of Thode solves a problem that does not exist in Sharpe
Argues: Because there is no flow channel separating Sharpe’s separating disc from its impeller, the problem that the second motor of Thode solves does not exist in Sharpe
Response: The examiner respectfully disagrees
Thode was relied for the teaching of two separate motors, wherein one motor is for the separating device and the second motor is for the fan. Thode was not relied on for the specific details of the invention
The office relies on impermissible hindsight for the proposed modification
Argues: Relying on Appellant’s own specification for motivation to combine references is impermissible hindsight
Response: The examiner respectfully disagrees. Appellant’s specification focuses on power consumption with the lifetime of the battery as a focus. The relied upon reasons to combine were as follows: 
Two lighter motors can be selected to replace the function of one heavier motor
Two motors requiring less power can be selected to replace the function of one motor requiring more power
Replacing a single general motor with two separate specialized motors can minimize the change in weight and space while maximizing the desired performance of each specialized motor. A person having ordinary skill in the art would make small modifications when combining. For example, many combinations require part size modifications. Additionally, changing the motor size and specifications allows the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, adding a second motor without adjusting the size of the first motor is also feasible to a person having ordinary skill in the art because the second motor can be relatively lightweight and small compared to the first motor which provides a nonsignificant weight increase which would cause the operator to struggle
The combination of Sharpe and Thode Fails to teach claim 15
The proposed modification frustrates an object of Sharpe
Argues: A second motor would be expected to increase weight and make the vacuum less compact
Response: The examiner respectfully disagrees. 
Two lighter motors can be selected to replace the function of one heavier motor
Two motors requiring less power can be selected to replace the function of one motor requiring more power
Replacing a single general motor with two separate specialized motors can minimize the change in weight and space while maximizing the desired performance of each specialized motor. A person having ordinary skill in the art would make small modifications when combining. For example, many combinations require part size modifications. Additionally, changing the motor size and specifications allows the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, adding a second motor without adjusting the size of the first motor is also feasible to a person having ordinary skill in the art because the second motor can be relatively lightweight and small compared to the first motor which provides a nonsignificant weight increase which would cause the operator to struggle
The second motor of Thode solves a problem that does not exist in Sharpe
Argues: Because there is no flow channel separating Sharpe’s separating disc from its impeller, the problem that the second motor of Thode solves does not exist in Sharpe
Response: The examiner respectfully disagrees
Thode was relied for the teaching of two separate motors, wherein one motor is for the separating device and the second motor is for the fan. Thode was not relied on for the specific details of the invention
The office relies on impermissible hindsight for the proposed modification
Argues: Relying on Appellant’s own specification for motivation to combine references is impermissible hindsight
Response: The examiner respectfully disagrees. Appellant’s specification focuses on power consumption with the lifetime of the battery as a focus. The relied upon reasons to combine were as follows: 
Two lighter motors can be selected to replace the function of one heavier motor
Two motors requiring less power can be selected to replace the function of one motor requiring more power
Replacing a single general motor with two separate specialized motors can minimize the change in weight and space while maximizing the desired performance of each specialized motor. A person having ordinary skill in the art would make small modifications when combining. For example, many combinations require part size modifications. Additionally, changing the motor size and specifications allows the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, adding a second motor without adjusting the size of the first motor is also feasible to a person having ordinary skill in the art because the second motor can be relatively lightweight and small compared to the first motor which provides a nonsignificant weight increase which would cause the operator to struggle
The combination of Sharpe Thode and Mellor fails to teach claim 12
Argues: Claim 12 depends on claim 1. As presented above, Sharpe in view of Thode fails to render obvious all the elements recited in claim 1. Therefore, no combination of Sharpe, Thode and Mellor renders obvious all the elements recited in claim 12. 
Response: The examiner respectfully disagrees. As noted above, Sharpe in view of Thode is relied upon to teach the elements recited in claim 1
The combination of Sharpe Thode and Conrad fails to teach claim 6
Argues: Claim 6 depends from claim 1. As presented above, Sharpe in view of Thode fails to render obvious all the elements recited in claim 1. Therefore, no combination of Sharpe, Thode and Conrad renders obvious all the elements recited in claim 6. 
Response: The examiner respectfully disagrees. As noted above, Sharpe in view of Thode is relied upon to teach the elements recited in claim 1
The combination of Sharpe Thode and Conrad Fails to teach claim 16
The modification of Sharpe to provide a handheld unit attached to a cleaner head by an elongate tube frustrates an object of Sharpe
Argues: A skilled artisan would have expected the addition of the increased pressure drop resulting from attaching a cleaner head by an elongate tube to conflict with the design considerations of a handheld unit, such as minimizing weight and maximizing compactness
Response: The examiner respectfully disagrees. Conrad was relied upon to teach the selectively attachable wand and cleaning head. A person having ordinary skill in the art would have incorporated this teaching in order to increase the utility of Sharpe’s vacuum by allowing the vacuum to be used for different situations, such as a floor cleaner. Additionally, a person having ordinary skill in the art would have sized the cross section area of the wand and cleaner to allow for the vacuum to continue to function as intended. Additionally, a person having ordinary skill in the art would have adjusted the operating conditions, such as motor power and rotation speed, in order to allow the vacuum to function as intended. 
The addition of a second motor frustrates an object of Sharpe
Argues: A second motor would be expected to increase weight and make the vacuum less compact
Response: The examiner respectfully disagrees. 
Two lighter motors can be selected to replace the function of one heavier motor
Two motors requiring less power can be selected to replace the function of one motor requiring more power
Replacing a single general motor with two separate specialized motors can minimize the change in weight and space while maximizing the desired performance of each specialized motor. A person having ordinary skill in the art would make small modifications when combining. For example, many combinations require part size modifications. Additionally, changing the motor size and specifications allows the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, adding a second motor without adjusting the size of the first motor is also feasible to a person having ordinary skill in the art because the second motor can be relatively lightweight and small compared to the first motor which provides a nonsignificant weight increase which would cause the operator to struggle
The second motor of Thode solves a problem that does not exist in Sharpe
Argues: Because there is no flow channel separating Sharpe’s separating disc from its impeller, the problem that the second motor of Thode solves does not exist in Sharpe
Response: The examiner respectfully disagrees
Thode was relied for the teaching of two separate motors, wherein one motor is for the separating device and the second motor is for the fan. Thode was not relied on for the specific details of the invention
The office relies on impermissible hindsight for the proposed modification
Argues: Relying on Appellant’s own specification for motivation to combine references is impermissible hindsight
Response: The examiner respectfully disagrees. Appellant’s specification focuses on power consumption with the lifetime of the battery as a focus. The relied upon reasons to combine were as follows: 
Two lighter motors can be selected to replace the function of one heavier motor
Two motors requiring less power can be selected to replace the function of one motor requiring more power
Replacing a single general motor with two separate specialized motors can minimize the change in weight and space while maximizing the desired performance of each specialized motor. A person having ordinary skill in the art would make small modifications when combining. For example, many combinations require part size modifications. Additionally, changing the motor size and specifications allows the electric motor for driving the separation unit to be selected in order to optimize rotational velocity over torque, because the rotational velocity directly impacts the separation efficiency. Additionally, adding a second motor without adjusting the size of the first motor is also feasible to a person having ordinary skill in the art because the second motor can be relatively lightweight and small compared to the first motor which provides a nonsignificant weight increase which would cause the operator to struggle
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723       

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        
                                                                                                                                                                                                 {
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.